Citation Nr: 0516804	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-17 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Service connection for coronary artery disease.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1965 to August 
1973 and from January 1975 to August 1990.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.   


FINDING OF FACT

The veteran's heart disease is not related to active service.  


CONCLUSION OF LAW

The veteran's heart disease was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a heart 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of a rating 
decision issued in January 2003, a Statement of the Case 
issued in April 2003, Supplemental Statements of the Case 
issued in July 2003 and September 2004, and a November 2002 
letter from the RO.

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the Case 
and a Supplemental Statement of the Case, the RO notified the 
veteran of all regulations pertinent to his claim, informed 
him of the reasons for the denials, and provided him with 
additional opportunity to present evidence and argument.  In 
addition, the RO advised the veteran in its November 2002 
letter of the respective duties of the VA and of the veteran 
in obtaining that evidence.  This letter was provided to a 
veteran before the RO denied his claim in January 2003.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (holding that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  Therefore, the Board 
finds that the rating decision, the Statement of the Case, 
the Supplemental Statement of the Case, and the notification 
letter provided by the RO specifically satisfy the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the RO 
obtained extensive medical evidence reflecting the veteran's 
private medical treatment for his heart disorder.  The RO 
also obtained VA and private medical opinions addressing the 
veteran's service connection claim.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  Discussion

The veteran claims entitlement to service connection for a 
heart disorder.  For the reasons set forth below, the Board 
disagrees.  

A.  Background

Medical records show that in October 1984, while serving on 
active duty, the veteran was admitted into a private hospital 
complaining of chest, arm, and jaw pain.  Subsequent medical 
testing for heart disease was negative.  The examining 
physician at the private hospital found the likely etiology 
to be musculoskeletal.  The veteran was discharged that same 
day without medication.    

The veteran again complained of chest pain in March 1985.  
That same month, a private physician noted the veteran's 
"situational stresses," characterized the veteran's chest 
as "clear bilaterally," and diagnosed the veteran with 
"costrochondral chest wall pain" for which he prescribed 
Motrin.  A May 1985 private radiology report found the 
veteran's heart and chest to be normal          

Service medical records reflect the veteran's complaints of 
chest pain.  Records dated in April 1986 state that the 
veteran reported to sick call for evaluation of his heart due 
to chest pains.  The attending medical assistant noted the 
veteran's "well documented record of the chest pain in 
question."  The assistant then noted that previous testing  
proved negative for a heart disorder.  

These records show that one month later, in May 1986, the 
veteran complained of chest pain, dizziness, pain in his 
neck, tingling in his face, and a fruity taste to the air he 
was breathing.  The veteran reported that his chest pain was 
sub-sternum.  

In a Report of Medical History dated in December 1986, 
conducted pursuant to an annual physical, the examining 
physician noted "Oct 1984 - suspected heart 
attack/angina/skipped beats.  No recurrence since April 1986. 
- checked out with stress test, ECG and more - no cardiac 
problem."  In the accompanying Report of Medical 
Examination, the examiner found the veteran's heart to be 
normal.  

Notations made in service medical records dated in February 
1987 indicate an abnormal EKG.  In May 1988, service medical 
records reflect complaints of chest pain and lightheadedness.  
In March 1987, records indicate the veteran was unqualified 
for physical fitness training due to "ongoing testing of a 
heart condition."  April 1987 records noted the veteran's 
"rapid, regular" heart rate.  In May 1988, the veteran 
again reported chest pain.  These service medical records 
noted the veteran's "stimulant abuse" and normal EKG 
results.   

Reports of Medical Examination dated in February 1988 and May 
1989 found the veteran's heart as normal.  Accompanying 
Reports of Medical History indicated no current or past 
problems with the veteran's heart.  

Records show that the veteran went before a Medical Board 
prior to his discharge in August 1990.  The Medical Board 
Report, dated in June 1990, primarily addressed the veteran's 
complaints related to a spine disorder.  The report noted 
that examination of the veteran's heart was unremarkable.  

Private medical records show that the veteran was diagnosed 
with coronary artery disease in the mid 1990s.  In 1996, the 
veteran underwent cardiac catheterization and angioplasty.  
Private medical records also show complaints of chest pain 
and treatment for heart disease throughout 2000 to 2003.    

In letters dated in March and June of 2003, the veteran's 
private physician opined that it was as likely as not likely 
that the veteran's current heart disorder relates to active 
service.  In the June 2003 opinion, the physician added that, 
in forming his opinion, he relied on military medical records 
provided to him by the veteran.  In a September 2003 letter 
to this physician, the RO requested further information 
concerning the opinion and the records the physician relied 
on in forming the opinion.  The record indicates that the 
private physician did not reply to this letter.  

The RO referred the veteran's claims file to a VA 
cardiologist for another medical nexus opinion.  After 
reviewing the claims file, this examiner stated that the 
veteran's heart disorder is less likely as not caused by the 
veteran's active service.  
B.  Legal Criteria

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

C.  Analysis

The Board finds that the evidence of record, particularly 
that found in private medical records, sufficiently 
demonstrates a current heart disorder.  The first element of 
Pond is therefore satisfied.  Pond, 12 Vet. App. at 346.          

The Board finds, however, that the evidence of record fails 
to satisfy the second and third elements of Pond.  Pond, 12 
Vet. App. at 346.  Though medical records show the veteran 
complained of chest pain while in service, these same records 
show that the veteran's complaints were not related to a 
heart disorder.  After extensive testing, private medical 
personnel characterized the veteran's complaints as 
musculoskeletal in origin.  And these findings were 
reinforced by subsequent service medical examinations, which 
found the veteran's heart to be normal.  As such, the record 
lacks evidence of an in-service heart disease or injury.  
Pond, 12 Vet. App. at 346.

As to the third element of Pond, the Board finds that the 
preponderance of the evidence of record indicates that the 
veteran's current heart disorder is not related to his active 
service.  Pond, 12 Vet. App. at 346.  

In assessing the third Pond element, the Board reviewed the 
private nexus opinion submitted by the veteran's private 
physician.  This physician stated that the veteran's disorder 
as likely as not relates to active service.  Based on the 
totality of the evidence of record, and on the quality of the 
opposing VA medical opinion, the Board finds the private 
physician's medical opinion of limited probative value, 
however - the opinion lacks a factual predicate and detailed 
reasoning to support its conclusion; the record indicates 
that the private physician did not review the claims file; 
and, though the private examiner stated that he reviewed the 
veteran's service medical records, he neglected to respond to 
VA inquiry regarding which service medical records he 
reviewed.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993)(generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993)(the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant); cf. Miller v. West, 11 
Vet. App. 345, 348 (1998)(holding that "a bare conclusion, 
even one written by a medical professional, without a factual 
predicate in the record does not constitute clear and 
unmistakable evidence sufficient to rebut the presumption of 
soundness.")  
     
By contrast, the VA physician's opinion, based on a thorough 
review of the claims file and supported by detailed 
reasoning, states clearly that the veteran's service is 
likely not connected to his current disorder.  The Board 
finds that the evidence of record supports this examiner's 
opinion.  

First, the record lacks evidence of an in-service heart 
disorder, or a heart disorder manifested within one year of 
the veteran's discharge from service.  Private medical 
records dated in the mid 1980s, the veteran's physical 
examination reports throughout the late 1980s, and the 
results of the veteran's Medical Board dated in June 1990 - 
all are negative for a heart disorder.  Despite the many in-
service complaints of chest pain, there is no medical 
evidence in the record of treatment or diagnoses of a heart 
disorder during this time period.  See 38 C.F.R. §§ 3.307, 
3.309 (service incurrence of a heart disorder may be presumed 
if manifested to a compensable degree within a year of 
discharge from service).  Second, the record demonstrates 
that the onset of the veteran's disorder began long after 
service.  Private medical records indicate the onset of the 
veteran's heart disorder in the mid 1990s, approximately 5 
years following discharge from service.  See 38 C.F.R. § 
3.303(b)(when a disorder is not shown to be chronic in 
service, a showing of continuity of symptomatology after 
service is required for service connection).  Third, around 
the time of onset of heart disorder symptoms in the mid 
1990s, the veteran began filing service connection claims 
with VA for hearing, back, shoulder, knee, wrist, skin, head, 
respiratory, sinus, eye, and stomach disorders.  Despite his 
apparent understanding of the VA claims process, and the 
heart disorder symptoms he then experienced, the veteran did 
not file his heart disorder claim until October 2002, over 12 
years following separation and 7 years following onset of 
heart disorder symptoms.  

Hence, the Board finds that the preponderance of the evidence 
supports the VA examiner's opinion that the veteran's heart 
disorder is likely unrelated to the veteran's active service 
or any injuries therein.  Therefore, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for coronart artery disease is denied.    



                         
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


